NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

FAMOUS TATE EXPO CENTER, LLC,                    )
                                                 )
             Petitioner,                         )
                                                 )
v.                                               )      Case No. 2D18-3319
                                                 )
JAMES AND NICOLE GILLIAM; MARY                   )
WERNER; CHRISTY MILLER; BOBBY                    )
AND SUSAN KALLAZHATHIL; AND                      )
RAFAEL MIOLAN,                                   )
          Respondent.                            )
                                                 )

Opinion filed March 20, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Gregory P.
Holder, Judge.

Jared M. Kruker and Dineen Pashoulos, of
DPW Legal, Tampa
For Petitioner.

David S. Johnson, Scott W. Anderson
And Bonnie C. Daboll of Johnson Daboll
Anderson, Tampa
For Respondent.



PER CURIAM.


             Denied.


LaROSE, C.J., MORRIS, and LUCAS, JJ, Concur.